    Case: 1:21-cr-00461 Document #: 23 Filed: 08/26/21 Page 1 of 6 PageID #:37




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 UNITED STATES OF AMERICA
                                            No. 21 CR 461
              v.
                                            Judge Gary Feinerman
 RAFAEL ALVAREZ-MURILLO

              PROTECTIVE ORDER GOVERNING DISCOVERY

      Upon the agreed motion of the government, pursuant to Fed. R. Crim. P. 16(d)

and 18 U.S.C. § 3771(a)(1) and (8), it is hereby ORDERED:

      1.     All of the materials provided by the United States in preparation for, or

in connection with, any stage of the proceedings in this case (collectively, “the

Materials”) are subject to this protective order and may be used by defendant and

defendant’s counsel (defined as counsel of record in this case) solely in connection

with the defense of this case, and for no other purpose, and in connection with no

other proceeding, without further order of this Court.

      2.     Within the category of Materials covered by this protective order are

certain materials disclosed or to be disclosed by the government that contain

particularly sensitive information, including information that discloses the identity

of cooperating individual(s). These materials shall be plainly marked as Sensitive

by the government prior to disclosure.

      3.     Defense counsel is responsible for securely maintaining the Materials.

Defendant and defendant’s counsel shall not disclose the Materials or their contents

directly or indirectly to any person or entity other than persons employed to assist in
     Case: 1:21-cr-00461 Document #: 23 Filed: 08/26/21 Page 2 of 6 PageID #:38




the defense, including secretaries, paralegals, investigators, interpreters, and

experts; persons who are interviewed by defense counsel as potential witnesses; or

counsel for potential witnesses (collectively, “authorized persons”). Potential

witnesses and their counsel may be shown copies of the Materials as necessary to

prepare the defense, but may not retain copies without prior permission of the Court.

      4.     Before providing materials to an authorized person, defendant’s counsel

must provide the authorized person with a copy of this Order and require the

authorized person to sign a copy of the “Acknowledgment of Protective Order and

Proper Handling of Materials Subject Thereto” attached to a copy of this Order

acknowledging that the authorized person has received a copy of and reviewed this

Order, and has agreed to be bound by its terms and conditions subject to sanctioning

by the Court for any violations of this Order. Defendant’s counsel shall maintain a

copy of the signed statement of each authorized person for a period of twelve months

after the conclusion of all stages of this case or the length of time that defendant’s

counsel retains the Materials, and shall provide copies of the signed statement of each

authorized person to the government upon request.

      5.     If defendant and defendant’s counsel believe that a person—who does

not fit within the categories of authorized persons defined in Paragraph 3—should be

permitted to review and/or retain copies of the Materials, defendant must apply ex

parte to the Court for permission prior to disclosing the Materials. If the Court grants

permission, the person(s) to whom the Court permits disclosure shall be added to the


                                           2
     Case: 1:21-cr-00461 Document #: 23 Filed: 08/26/21 Page 3 of 6 PageID #:39




group of authorized persons described above and be subject to this protective order

and the rules applicable to authorized persons as set forth in this protective order.

      6.      Defendant, defendant’s counsel, and authorized persons shall not copy

or reproduce the Materials except in order to provide copies of the materials for use

in connection with this case by defendant, defendant’s counsel, and authorized

persons. Such copies and reproductions shall be treated in the same manner as the

original Materials.

      7.     Defendant, defendant’s counsel, and authorized persons shall not

disclose any notes or records of any kind that they make in relation to the contents of

the materials, other than to authorized persons, and all such notes or records are to

be treated in the same manner as the original materials.

      8.     A party seeking to use sensitive information in a public filing must first

seek permission from the Court to submit the sensitive information under seal (except

if defendant chooses to include in a public document sensitive information relating

solely and directly to defendant). No documents may be filed under seal absent a

motion, filed and noticed for hearing prior to the due date of the particular filing,

showing good cause for sealing a portion of the record in the case.

      9.     Upon conclusion of all stages of this case, all of the materials and all

copies made thereof shall be disposed of in one of three ways, unless otherwise

ordered by the Court. If defense counsel has made copies of the Materials and

provided copies to others to the extent permitted by this Order, it is defense counsel’s


                                           3
     Case: 1:21-cr-00461 Document #: 23 Filed: 08/26/21 Page 4 of 6 PageID #:40




responsibility to collect those copies at the conclusion of the case. The Materials may

be (a) destroyed; (b) returned to the United States; or (c) retained in defense counsel’s

case file. The government or the Court may require a certification as to the disposition

of any such Materials. In the event that the Materials are retained by defendant’s

counsel, the restrictions of this Order continue in effect for as long as the materials

are so maintained, and the Materials may not be disseminated or used in connection

with any other matter without further order of the Court.

      10.    The restrictions set forth in this Order do not apply to documents that

are or become part of the public court record, including documents that have been

received in evidence at other trials, nor do the restrictions in this Order limit

defendant’s counsel in the use of the materials in judicial proceedings in this case

(subject to the rules governing the use of the sensitive materials in public filings as

set forth in Paragraph 8). If sensitive materials are displayed in a public courtroom

as part of a judicial proceeding, personal identifiers shall be redacted, or if defense

counsel believes redaction is impracticable, counsel shall file a motion, ex parte, with

the Court seeking guidance as to the proper method for displaying such Materials.

      11.    Nothing contained in this Order shall preclude any party from applying

to this Court for further relief or for modification of any provision hereof.



                                         ENTER:


                                         HONORABLE GARY FEINERMAN

                                            4
    Case: 1:21-cr-00461 Document #: 23 Filed: 08/26/21 Page 5 of 6 PageID #:41




                                     United States District Court
                                     Northern District of Illinois

Date: 8/26/2021




                                        5
    Case: 1:21-cr-00461 Document #: 23 Filed: 08/26/21 Page 6 of 6 PageID #:42



            ACKNOWLEDGMENT OF PROTECTIVE ORDER AND
          PROPER HANDLING OF MATERIALS SUBJECT THERETO

      I                    (name):
      (a)    am employed as a(n)                    and I am assisting GABRIELLE
SANSONETTI (attorney) in the preparation of the defense of RAFAEL ALVAREZ-
MURILLO (defendant);
      OR
      (b)    am participating in an interview with GABRIELLE SANSONETTI
(attorney) regarding the defense of RAFAEL ALVAREZ-MURILLO (defendant).
      In anticipation of reviewing materials produced by the government in this
matter, I have reviewed the attached Order. I understand its contents. I agree that I
will only access the protected materials for the purposes of preparing the defense
case. I will not make any copies of any of the protected materials without further
order of the Court. I understand that failure to abide by this Order may result in
sanctions by this Court.



DATED: _______________
                                             [Name]




                                         6
